DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-8, 10-19 and 22 and the peptidic compound of SEQ ID NO: 185, comprising the epitopes of SEQ ID NOS: 182, 183 and 184 in the reply filed on 10/20/21 is acknowledged.  The traversal is on the ground(s) that the present claims all relate to immunogenic peptides against Leishmaniasis and could be used in different applications and that it does not matter for ‘Unity of Invention’ if they were obtained in different ways, for different purposes or are from different sources.  They also recite the peptide sequences are just translations of the nucleotide sequences.  This is found persuasive in part as this is reasoning under applications that are not filed under 371 National stage.  However, the arguments in entirety over the Restriction of Record are not found persuasive because Applicants have failed to address the prior art cited in the Restriction Requirement which was used to break unity and show that the claims do not have a special technical feature that defines over prior art.  As recited in the Restriction Requirement:
	The inventions of Groups I-III are found to have no special technical feature that defines over the prior art of WO 2014/102471 and WO 2015/001383. The 2014 reference discloses epitopes contained in the protein sequences of Leishmania, including the PSA protein, said epitopes are linked alone or together by spacers within peptide compounds and exhibit an immunogenicity leading to an effective protection of a vaccinated person or animal against one or more Leishmanias. The vaccine strategy is the same as set forth in the instant application. The 2015 reference discloses SEQ ID NOs: 12 (20 amino acids in length) of which 15 amino acids are identical to 

Since the Groups do not have a single inventive unity that defines over the prior art, they lack unity of invention.  The requirement is still deemed proper and is therefore made FINAL.
	Claims 9, 20 and 21 are withdrawn for being drawn to a non-elected invention.
Claim Objections
2.	Claims 1-8, 10-19 and 22 are objected to because of the following informalities:  they contain non-elected subject matter which should be removed from the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112-2nd paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8, 10-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claims 1, 15, 16 and 17 are vague and indefinite due to the terms “analogous mutein and homologous derivatives thereof”.  It is unclear what structures are encompassed by these broad definitions.  Is this a homology in structure or function or both?  If so, what is preserved and how do the structures differ?  What is a ‘analogous derivative’?  The metes and bounds of this term cannot be understood.  What type of mutant is intended with the term ‘mutein’, conservative and non-conservative substitutions, deletions, insertions, etc.?  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.  
	Claim 1 is also vague and indefinite because it is unclear if these epitopes are mixed in a mixture or just part of the full-length protein.  Since the instant claims allows for the epitopes to be “optionally separated by a peptide spacer comprising at least one amino acid”, it effectively reads on the full-length proteins which naturally comprise these epitopes.  Appropriate clarification and/or correction is required.  
	Claim 2 is vague and indefinite because it is unclear which ‘respective sequences of epitopes’ the claim is referring to, specific SEQ ID Nos?  Also, the term lacks antecedent basis for “the epitopes, having immunogenic capability”.  There is 
	Claim 5 recites epitopes of PSA, H2B or LmRAB; however, claim 1 from which it depends does not make it clear which of the SEQ ID NOS. are from these proteins, e.g., the SEQ ID NOS. alone do not make the claim clear as to which SEQ ID NOS relate to which protein.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.  
	Claim 6 is unclear due to the phrase ‘a carrier group that increases immunogenic character’.  What type of ‘character?  What ‘carrier groups’ are encompassed by this phrase?  The metes and bounds of the claim cannot be understood.  Appropriate clarification and/or correction is required.  
	Claim 8 is vague and indefinite because claim 1 from which it depends does not make it clear which of the SEQ ID NOS. are from these proteins, e.g., the SEQ ID NOS. alone do not make the claim clear as to which SEQ ID NOS relate to which protein.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.  
Claim Rejections - 35 USC § 112-Written Description
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-8, 10-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to peptidic compounds comprising analogs, muteins and homologous derivatives thereof (claim 1).  Claim 2 recites these variants have immunogenic capability of ‘at least 50%”.   The claims possess a written description problem since it specifies the possible changes which are acceptable and will create a sequence which can produce a polypeptide compound possessing immunogenic function.  To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid [product] itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5,2001) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show 
As evidenced by Greenspan et al (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al recommends defining anepitope by the structural characterization of the molecular interface between theantigen and the antibody is necessary to define an "epitope" (page 937, column 2).According to Greenspan et al, an epitope will include residues that make contactswith a ligand, here the antibody, but are energetically neutral, or even destabilizing
Therefore, because the art is unpredictable, in accordance with the WrittenDescription Guidelines, the scope of the claim includes numerous structural variants (i.e. analogs, muteins, homologs, etc), and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
There are no drawings or structural formulas disclosed of any of thesefragments or variants of the claimed peptides. There is no teaching in thespecification regarding which part of the structure can be varied and still produce a 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to variant epitopes: 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the compositions as instantly claimed. 

Claim Rejections - 35 USC § 112-Enablement
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-8, 10-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention..
The instant claims are drawn to peptidic compounds comprising analogs, muteins and homologous derivatives thereof (claim 1).  Claim 2 recites these variants have immunogenic capability of ‘at least 50%”.   The specification states that substitutions, additions, or deletions, may be made to the defined sequences; however, the specification provides no guidance as to which amino acids may be changed without causing a detrimental effect to the peptide and with the added features of having at least 50% immunogenic capability.  It is unpredictable as to which amino acids could be removed and which could be added.  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein’s sequence where amino acid substitutions can be made with a reasonable expectation of success are limited.  Other positions are critical to the polypeptide’s structure/function relationship, e.g., such as various positions or regions directly involved in binding, 
As stated above, Applicants have not shown the particular substitution and the result it produces.  Applicants have provided no guidance to enable one of ordinary skill in the art how to determine, without undue experimentation, the effects of different amino substitutions and the nature and extent of the changes that can be made.  It is expensive and time consuming to make amino acid substitutions at more than one position, in a particular region of the protein, in view of the many fold possibilities for change in structure and the uncertainty as to what utility will be possessed.  See Mikayama et al. (Nov.1993. Proc.Natl.Acad.Sci. USA, vol. 90 : 10056-10060) which teaches that the three-dimensional structure of molecules is important for their biological function and even a single amino acid difference may account for markedly different biological activities.  Rudinger et al. (June 1976. Peptide Hormones. Biol.Council. pages a priori, but must be determined from case to case by painstaking experimental study.  The instant claims allow for substitutions with amino acids of vastly different properties, analogs, muteins and homolog derivatives and they do not recite the specific changes in the claims.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to variant epitopes, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the compositions as instantly claimed. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-8, 10-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Papierok et al (WO 2014/102471; 7/13/2014), Arevalo et al (WO 2015/001383; 1/8/15) and Duthie et al (WO 2014/160987); references provided by Applicants on PTO-1449 .
The “analogous, mutein and homologous derivatives” of instant claim 1 (no function required in claim 1 and having ‘immunogenic capability’ in claim 2 with at least 50% (or even 75%) between the sequences are disclosed in Papierok et al. See the example of the epitopes (page 45, 53-54, etc.).  The reference also discloses peptide compounds comprising at least two of these epitopes, possibly separated by a peptide space comprising at least one amino acid (see for example page 1, line 2; page 20, lines 23-32; page 37, line 9 and claim 3).  The epitopes contained in the protein sequences of Leishmania are linked alone or together by spacers within peptide compounds and exhibit an immunogenicity leading to an effective protection of a vaccinated person or animal against one or more Leishmanias. The vaccine strategy is the same as set forth in the instant application which is based on peptidic antigenic fragments capable of activating in a durable manner, specific cellular immunity directed against Leishmanias parasites.  In order to obtain the epitopes, the reference is mainly based on the consensus sequences of various PSA proteins (Example 2) on the 
There is at least 50% similarity of the reference’s sequence SEQ ID NO: 50 to Applicants’ SEQ ID NO: 185
Query Match             58.1%;  Score 86.5;  DB 21;  Length 91;
  Best Local Similarity   71.4%;  
  Matches   20;  Conservative    1;  Mismatches    6;  Indels    1;  Gaps    1;

Qy          2 EMPSGSDYSHSMIRDLDFSNMGLLLSGT 29
              ||| | |||| ||||| | || ||: ||
Db         65 EMPVGVDYSHVMIRDLGFWNMPLLV-GT 91

Although the specific peptide combinations are not taught by Papierok.
Arevalo et al discloses SEQ ID NOs: 12 (20 amino acids in length) of which 15 amino acids are identical to SEQ ID NOS: 26-31 and is contained in the sequences of H2B protein of Leishmania. SEQ ID NOS: 48, 47, etc. are also contained in SEQ ID NO: 12 of the 2015 reference.
Duthie et al disclose SEQ ID NO: 32 (42 amino acids) of which 15 amino acids are identical to Applicants’ SEQ ID NOS: 24-37, Applicants’ SEQ ID NOS: 42-56, etc. are also contained in the references SEQ ID NO: 32.  
It would have been prima facie obvious to one of ordinary skill in the art to find and combine the peptidic epitopes recited in the instant claims which allow for analgous, mutein and homologous derivatives of epitopes in well-known Leishmania proteins based on the teachings of the cited prior art references.  Papierok discloses peptide compounds comprising at least two of these epitopes, possibly separated by a peptide space comprising at least one amino acid (see for example page 1, line 2; page 20, lines 23-32; page 37, line 9 and claim 3).  The epitopes contained in the protein sequences of Leishmania are linked alone or together by spacers within peptide compounds and exhibit an immunogenicity leading to an effective protection of a vaccinated person or animal against one or more Leishmanias. The vaccine strategy is the same as set forth in the instant application which is based on peptidic antigenic fragments capable of activating in a durable manner, specific cellular immunity directed against Leishmanias parasites.  Duthie and Arevlo teach that these epitopes were also known in H2B and related Leishmania polypeptides.  The term ‘diagnostic’ in instant claim 22 is an intended use only.  The diagnostic reagent only requires the peptidic compound of instant claim 1.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art 

Pertinent prior art, not presently relied upon.
Brover et al US2011167514-A1 to US Patent No. (8,299,318). SEQ 8774 TO Applicants’ SEQ ID NO: 183
Query Match             86.4%;  Score 38;  DB 18;  Length 379;
  Best Local Similarity   88.9%;  
  Matches    8;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 NMGLLLSGT 9
              |||| ||||
Db        178 NMGLKLSGT 186

Abell et al WO9942565-A1 OR US Patent No. (6,630,331)to Applicants’ SEQ ID NO: 184
Query Match             88.6%;  Score 39;  DB 1;  Length 308;
  Best Local Similarity   87.5%;  
  Matches    7;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 MIRDLDFS 9
              |:||||||
Db        188 MVRDLDFS 195

Zhang et al WO2014081700-A1.to SEQ ID NO: 182; SEQ ID NO:81
Query Match             84.3%;  Score 43;  DB 21;  Length 282;
  Best Local Similarity   77.8%;  
  Matches    7;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MPSGSDYSH 9
              ||:| ||||
Db        249 MPTGPDYSH 257
Chenik et al (US Patent No. 7,888,492; SEQ ID NO: 61).; polypeptides of Leishmania TO Applicants’ SEQ ID NO: 185
Query Match             56.4%;  Score 84;  DB 7;  Length 384;
  Best Local Similarity   64.3%;  
  Matches   18;  Conservative    1;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          2 EMPSGSDYSHSMIRDLDFSNMGLLLSGT 29
              |||   || | :|| |||| ||  ||||
Db         96 EMPENVDYRHVVIRRLDFSEMGPGLSGT 123



Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.




/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        1/10/22